United States Court of Appeals
                     For the First Circuit


No. 10-1396

                 VOICE OF THE ARAB WORLD, INC.,

                      Plaintiff, Appellant,

                               v.

                  MDTV MEDICAL NEWS NOW, INC.,

                      Defendant, Appellee,

      ZAGLOUL E. AYAD; MASSACHUSETTS EYE AND EAR INFIRMARY;
             BOSTON EYE GROUP; NEXT STEP PROSTHETICS;
                 BOSTON PUBLIC HEALTH COMMISSION,

                     Third Party Defendants.



                          ERRATA SHEET


     The opinion of this Court issued on May 27, 2011, is amended
as follows:

     On page 21, line 17: replace "On August 15, 2009," with "On
August 14, 2009,"